[J-8-2014]
               IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


SOUTH OF SOUTH STREET                :   No. 34 EAP 2013
NEIGHBORHOOD ASSOCIATION, KEVIN      :
BROAD, PATRICK BORKOWSKI,            :   Appeal from the Order of
NICOLE FLAQUER AND WEI JING LEI,     :   Commonwealth Court dated 9/13/12,
                                     :   reconsideration denied, 11/1/12, at
               Appellants            :   1675 CD 2011, affirming the order of
                                     :   the Court of Common Pleas,
                                     :   Philadelphia County, Civil Division,
          v.                         :   dated 8/3/11, docketed 8/5/11 at 01377,
                                     :   February Term, 2010
                                     :
PHILADELPHIA ZONING BOARD OF         :
ADJUSTMENT, THE CITY OF              :
PHILADELPHIA AND DUNG PHAT LLC,      :
                                     :
               Appellees             :   ARGUED: March 11, 2014



                                 ORDER

PER CURIAM

     The appeal is dismissed as having been IMPROVIDENTLY GRANTED.